El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Para fijar los hechos de este caso hemos tomado como base la estipulación de las partes de junio 15, 1935. Ha-biendo, pues, en consideración las alegaciones de la demanda admitidas y la documentación presentada y admitida en evidencia, aparece de los autos, en substancia, lo que sigue:
El 14 de enero de 1927 y en San Juan de Puerto Rico comparecieron ante el notario público Francisco González Fagundo, José J. Benitez, Miguel Ferrer en representación de su hermano Gabriel viudo de Teodosia Benitez Sampayo, las hermanas Josefa, Carlota y Arcadia Benitez Sampayo, y Augusto Ortiz, como defensor del menor José J. Benitez Sampayo, y otorgaron una escritura titulada de “prórroga de contrato de comunidad de bienes.”
Como antecedentes hicieron constar que a la muerte de doña Carlota Sampayo, esposa del primer compareciente y madre de Teodosia,-Josefa, Arcadia, Carlota y José J. Be-nitez Sampayo, por escritura pública de mayo 9, 1917, sus herederos inventariaron y liquidaron los bienes relictos y los dejaron en comunidad por término de diez años, y ha-biendo vencido dicho término y deseando permanecer de tal *706modo en cnanto a todos los dichos bienes y a los demás ad-quiridos con dinero de la comunidad, pactaron lo que sigue:
Conservar indivisos los bienes de la comunidad y deno-minar ésta “José J. Benitez e Hijos;”
Conferir su administración a José J. Benitez con pode-res entre otros para dirigir la explotación agrícola de los bienes de la comunidad y tomar para ello dinero a préstamo con garantías hipotecarias sobre los inmuebles, otorgando todos los documentos públicos y privados que fueren nece-sarios, autorizándolo expresamente “para firmar por la co-munidad solidaria y mancomunadamente con la' ‘Benitez Sugar Company’ todos los pagarés dados o que deban ser dados al Banco de Nova Scotia en conexión con todos los adelantos hechos o que deban ser hechos a dicha corpora-ción por dicho banco;”
Repartir las pérdidas o ganancias de la comunidad en proporción al interés de cada condueño, pudiendo disponer cada uno de los hijos de doscientos cincuenta dólares men-suales y el padre de dos mil; sumas que se considerarían anticipos de beneficios con cargo a sus cuentas particulares a liquidarse1 anualmente;
Practicar un balance general después de liquidada la zafra de cada año pudiendo cada condueño disponer de sus beneficios, pero dejando en el fondo común la cantidad que acordaren para gastos de cultivo y fomento de los bienes, debiendo considerarse como gastos generales de la comuni-dad los del cultivo, contribuciones, sueldos y cualesquiera otros necesarios para el mejor desarrollo del negocio;
Reconocer a cada comunero su derecho a vender su par-ticipación en la comunidad en la forma especificada y a José J. Benitez el derecho que había venido ejerciendo de ocupar las casas de la comunidad situadas en Santurce y Vieques sin pagar canon alguno.
Desde 1928, vigente esa comunidad, el Banco de Nova Scotia le fué haciendo anticipos refaccionarios que liquida-*707dos anualmente arrojaron siempre saldos a favor del banco que se fueron arrastrando basta llegar a $756,000, en julio 1, 1933, fecba en qne no habiéndose puesto de acuerdo los con-dueños para otorgar las prórrogas que habían venido otor-gando, el banco tomó posesión de todas sus propiedades para administrarlas de acuerdo con lo pactado.
Mientras esto sucedía, Carlos Carle Dubois demandó en la Corte de Distrito de San Juan a José J. Benitez en cobro de un pagaré por $6,684.84 y para asegurar la efectividad de la sentencia que pudiera dictarse obtuvo una anotación de embargo sobre una parcela de terreno situada en San-turce con casa que figuraba inscrita en el registro a favor de José J. Benitez, practicándose la anotación en agosto 11, 1930.
Dictada sentencia en el pleito a favor de Dubois, quedó firme y expedido mandamiento para su ejecución mediante venta de la finca embargada, la comunidad José J. Benitez e Hijos se opuso iniciando una tercería dentro de' la cual ob-tuvo la suspensión de la subasta. Expedida nueva orden de ejecución limitada al derecho, título e interés que el con-dueño José J. Benitez tuviera en la finca embargada, se anuló por la propia corte de distrito a gestión de la comu-nidad. No conforme con la anulación, apeló Dubois para ante este Tribunal Supremo que revocó la resolución ape-lada y devolvió el caso a la corte de su origen para ulterio-res procedimientos de acuerdo con los términos de la opi-nión. Carle Dubois v. Benítez, 46 D.P.R. 188, 199.
[Recibidos los autos en la corte de distrito se expidió nueva orden de ejecución y surgió entonces este otro pleito de tercería iniciado por The Bank of Nova Scotia en marzo ele 1934 en el que se dictó primero un injunction pendente lite y luego se pronunció sentencia en los siguientes tér-minos :
“Por los fundamentos de nuestra opinión que obra en autos y se hace formar parte de la presente, se declara y decreta que el cré-dito del demandante que se describe en la demanda de este pleito, *708por ser un crédito contra la comunidad de bienes denominada ‘José J. Benitez e Hijos’ es preferente y tiene prelaeión en cuanto se re-fiere a los bienes de dicba Comunidad, sobre el crédito del demandado-Carlos Carle Dubóis consignado en la sentencia recaída en el pleito-civil número 12,032 de osla corte, por haberse contraído este último por el-condomino José J. Benitez Díaz privativamente y para su ex-clusivo beneficio. Se decreta que el demandado Carlos Carle Dubois tiene derecho a solicitar y obtener orden de ejecución para satisfacer la sentencia firme dictada a su favor en el referido caso civil número 12,932 de esta corte, debiendo en los edictos que se publiquen anun-ciando la subasta, en caso de que la propiedad que vaya a ser eje-cutada sea el interés o participación que pueda tener el condomino José J. Benitez sobre la finca urbana embargada en dicho caso civil mím. 12,932, propiedad de la referida Comunidad, o sobre cuales-quiera otros de los pertenecientes a dicha Comunidad, expresarse que el interés o participación que se vende en ejecución es el que pueda adjudicarse a José J. Benitez Díaz en dicha propiedad, luego de ha-berse liquidado y pagado las deudas de la Comunidad de Bienes ‘José J. Benitez o Hijos.’
“Se deja sin efecto el injunction preliminar dictado en este caso por resultar ya improcedente en vista de los otros pronunciamientos de esta sentencia. Cada parte pagará sus costas.”
No conforme Carie Dubois, interpuso el presente recurso-de apelación.
No hay duda alguna de que la parcela de terreno con casa situada en Santurce que embargó Carle Dubois en agosto 11, 1930, para hacer efectiva la sentencia que pudiera obtener como luégo obtuvo ordenando el pago de lo que personalmente le debía José J. Benitez, no pertenecía en el momento del embargo a Benitez solamente si que a Benitez y a sus hijos que habían todos decidido dejar sus bienes indivisos para ser administrados y explotados en comunidad deacuerdo con el contrato de enero 14, 1927.
Nada constaba en el registro cuando se practicó el embargo. La finca aparecía inscrita a favor de José J. Beni-tez casado con Carlota Sampayo, pero como son hechos ad-mitidos y ciertos que la esposa murió, que el esposo y los hijos dejaron los bienes del matrimonio en comunidad y que *709•ésta subsistía a la fecha del embargo, el problema jurídico planteado debe resolverse habiendo en consideración tales hechos y además otro concreto en relación con la parcela embargada que también fue admitido y es. cierto, a saber, que por escritura pública inscrita en el registro, otorgada •en agosto 18, 1930, o sea siete días después de la anotación del embargo, la comunidad José J. Benitez e Hijos otorgó un pagaré por veinte mil dólares garantizado con hipoteca constituida sobre la parcela y casa de que se trata y lo en-tregó en prenda al Banco de Nova Scotia como garantía co-lateral de la deuda refaccionaria que con él tenía contraída según ya dejamos consignado.
¿Qué adquirió Carie Dubois a virtud del embargo de que se trata? Adquirió un derecho a ejecutar la sentencia que pudiera dictarse a su favor en el pleito que iniciaba sobre la propiedad embargada de su deudor José J. Benitez, con preferencia a cualquier otro acreedor del mismo cuyo cré-dito fuere posterior a la anotación. La Sociedad de Auxilio Mutuo v. Rossy, 17 D.P.R. 83; Banco de Puerto Rico v. Solá e Hijos et al., 26 D.P.R. 63.
¿Y en qué consistía la propiedad embargada? Consis-tía a nuestro juicio en un condominio indiviso en una finca ■que con otras formaba parte de una comunidad contractual.
Actuando voluntariamente con anterioridad al embargo de Carle Dubois, su deudor José J. Benitez había dispuesto de su condominio en la propiedad embargada haciéndole formar parte de una comunidad de bienes consistente en un negocio en pie que debería continuar desarrollándose de acuerdo con los pactos que conocemos adoptados en forma unánime por todas las partes interesadas.
Las fincas rústicas de la comunidad deberían seguir cul-tivándose y para ello se autorizó al administrador a con-traer préstamos y los contrajo con el Banco de Nova Scotia desde antes del embargo y después.
A la fecha en que este pleito fué iniciado, no habiendo podido ponerse de acuerdo los partícipes para prorrogar la *710comunidad, el Banco de Nova Scotia, acreedor de ésta por una crecida suma de dinero, se había hecho cargo de la ad-ministración de sus bienes.
¿Cuál crédito es preferente? ¿El de Carie Dubois contraído individualmente por José J. Benitez y asegurado desde agosto 11, 1930, por embargo anotado en el registro sobre una propiedad que su deudor había ya hecho formar parte de la comunidad que conocemos, o el del Banco de Nova Scotia contraído por esa comunidad desde antes de la anotación de embargo en forma general y después asegurado en forma especial mediante el pagaré hipotecario dado en prenda al banco? A nuestro juicio el del banco.
La ley autoriza la constitución de bienes en comunidad y dispone que a falta de contratos o disposiciones especiales, se regirá por las prescripciones del Código Civil. Art. 326 de dicho cuerpo legal (ed. de 1930).
Aquí hubo un contrato. Sus cláusulas predominan y la verdad es que examinándolas se observa que se formó por ellas una comunidad que va más lejos de las usuales. No se limita a la administración de un bien inmueble poseído en común, una casa por ejemplo, si que abarca la adminis-tración de fincas rústicas de importancia en pleno cultivo en relación con una corporación azucarera. Sin embargo, no por ello puede sostenerse que se formó algo no autorizado por la ley, sin personalidad para contraer obligaciones válidas.
La deuda para con el banco demandante cuyo carácter preferente acabamos de reconocer, lo fue por y para la co-munidad en general, esto es, para el cultivo de sus fincas generadoras del producto que habría de repartirse entre los comuneros. Es deuda en tal virtud de la comunidad no sólo porque esa conclusión se impone por sí misma si que porque está prevista y pactada en el contrato de enero 14, 1927.
T que esto puede ser así sin desnaturalizar los fines y el alcance del contrato de comunidad que regula el Código Civil, aunque reconociendo como reconocemos que se trata de-*711rm caso extremo que va casi a los lindes de la sociedad, se desprende de lo dispuesto en los artículos 328 y 333 de dicho cuerpo legal (ed. 1930), el último de los cuales, tal como fué enmendado por la Ley núm. 15 de 1916 (pág. 48) es como sigue:
“Todo condueño tendrá la plena propiedad de su parte y la de los frutos y utilidades que le correspondan, pudiendo en su conse-cuencia enajenarla, cederla o hipotecarla, y aún sustituir otro en su aprovechamiento y darla en arrendamiento, salvo si se tratare de derechos personales, pero el efecto de la enajenación o de la hipoteca con relación a los condueños, estará limitado a la porción que se les adjudique en la división al cesar la comunidad, y el efecto del arren-damiento será conferir al arrendatario, durante el término del con-trato, las facultades del condueño en orden a la administración y mejor disfrute de la cosa común.”
No es la comunidad un simple conglomerado de bienes inerte. Es algo activo. Los bienes requieren administra-ción, y su conservación y el hacerlos producir a veces exi-gen gastos considerables para hacer frente a los cuales puede incurrirse en deudas que corresponde satisfacer en primer término a la comunidad.
Al propio tiempo los comuneros siguen siendo dueños de sus participaciones y pueden en su consecuencia enajenar-las y gravarlas.
En este caso concreto, a virtud del embargo quedó afec-tada la participación del comunero José J. Benitez para sa-tisfacer la obligación personal que había contratado con Carle Dubois. Pero, lo dice el mismo legislador, el efecto de la enajenación o de la Mpoteoa con relación a los con-dueños, estará limitado a ¡a porción que se les adjudique en la división al cesar la comunidad. T limitado tiene necesa-riamente que quedar no sólo en relación a los condueños si que a los acreedores de los mismos.
Como en sus “Comentarios” dice Manresa con la pene-tración y claridad que caracterizan sus juicios:
*712“Conviene recordar también en la materia que las deudas pue-den reconocer, en cuanto a su naturaleza, tres orígenes: 1°., que ha-yan sido contraídas durante la comunidad por un condomino de modo privativo y en su particular beneficio; 2°., que lo hubieren sido en pro de la comunidad y subsistente aún la indivisión; y 3°., que la deuda se contrajese de modo colectivo, sin expresión de cuotas y sin haberse estipulado solidaridad entre los condominos. En el primer supuesto, como el condueño, en uso del ejercicio de sus derechos de propiedad, contrajo privativamente la deuda, responderá de ella la cuota adjudieable al dividirse la comunión; en el segundo tam-poco vendrán obligados los demás comuneros, salvo la acción de re-embolso del que hubiera pagado en nombre de los demás; y en el tercero, todos los partícipes estarán obligados al acreedor de manera proporcional a su cuota respectiva. ’ ’ 3 Manresa, Comentarios al Có-digo Civil, pág. 529.
Habiendo llegado a las anteriores conclusiones, claro es que estimamos que no existen los errores que señala la parte apelante en su alegato.
En tal virtud debe declararse el recurso sin lugar y con-firmarse en todas sus partes la sentencia apelada.
El Juez Asociado Señor Córdova Dávila no intervino.